'.F"~u

 

AO 245]3 (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

 

 

 

UNITED STATES DISTRICT COL`RT m 0 6 mg
SOUTHERN DISTRICT OF CALIFORNIA

' Fll
uNiTED sTATEs or AMERICA JUDGMENT IN A Cig@@f§§§ft §§9£§§
(F or Revocation of Probati n`"¢d§r ` '
(For Offenses Connnitted On or After Novernb§r 1,1987)

 

 

 

lCT COUFIT
8 ALl lFOFiNlA

 

 

   
 

 

.\' .;-:

   

 

 

V.
FERM[N RUELAS (l)
Case Number: 3: lS-CR-01094-AJB
Craig M. Smith
Defendant’s Attorney
REGISTRATIoN No. 44314-298
m -
THE DEFENDANTZ
admitted guilt to violation of allegation(s) No. One
l:l was found guilty in violation of ailegation($) No. after denial Of guilty

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l nvl 1, Failure to report change in residence/employment

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and Special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstancesl

Februarv l 201 91

 

 

N. ANTHONY J. BATTA
UNITED STATES DIST JUDGE

3:15-CR-01094-AJB

 

AO 245B (CASD Rev. 08/'13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: FERMIN RUELAS (1) Judgment - Page 2 of 2
CASE NUMBER: 3:15-CR-OlO94-A]B

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
12 months

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|I|:|

|:] The defendant is remanded to the custody of the United States Marshal.

|:l The defendant shall surrender to the United States Marshal for this district
|:| at A.M. on

 

 

E as notified by the United States Marshal.

The defendant shall surrender for service of Sentence at the institution designated by the Bureau of
Prisons:

E on or before

ll as notified by the United States Marshal.

|:l as notified by the Probation or Pretrial Services Oftice.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3 :1 5-CR-01094-AJB

 

